Citation Nr: 1119277	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  03-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to exclude rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1964 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of a low back injury.  That rating decision, however, was reconsidered in a December 2001 rating decision after the advent of the Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran timely appealed that decision to the Board.

The Veteran underwent a hearing before a Decision Review Officer (DRO) in February 2004; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in August 2005, when the Board denied the Veteran's claim for a lumbar spine disorder.  Subsequent to that denial, the Veteran timely appealed that August 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 memorandum decision, the Court vacated that August 2005 Board decision and remanded the issue back to the Board for compliance with its memorandum decision.

The Board subsequently remanded this case in October 2008 and again in October 2010.  The Board finds that those two remand order have been fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

The Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge in March 2010 from Huntington, West Virginia; a transcript of that hearing is associated with the claims file.

Unfortunately, the Board finds that this case must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board notes that the claims file appears to note that some of the Veteran's service treatment records were unavailable due to being fire-related.  However, no formal finding to that effect, or a determination that such further attempts to obtain those records would be futile, has ever been made.  Accordingly, in order to properly fulfill the duty to assist, the Board finds that attempts should be made to obtain the Veteran's service treatment records on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Additionally, the Board notes that the Veteran's VA treatment records from 1981 to 2004 are of record.  The Veteran has made numerous statements throughout the record that indicate that he began receiving VA treatment in approximately 1971, and that he has been told that Huntington VA Medical Center records prior to 1971 are unavailable.  However, no formal finding of unavailability has been created to this effect.  Thus, the Board finds that in order to fully comply with the duty to assist in this case, attempts should be made on remand to obtain any VA treatment records prior to 1981, and any relevant VA treatment records subsequent to May 2004.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also notes that the Veteran stated in his most recent Board hearing in March 2010 that he filed for Social Security disability benefits for his back in approximately 1973.  No attempts to obtain those records have been made by VA, and such should be accomplished on remand.  See Id.; Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., Jan. 4, 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Moreover, in that March 2010 hearing and in other statements of record, the Veteran also indicated that he had pain beginning in 1965 and that prior to seeking treatment with VA, that he began seeking private chiropractic treatment for his lumbar spine in approximately 1966.  No attempts to obtain those records have been made and such should be accomplished on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Finally, the evidence of record demonstrates that the Veteran fell in service in April 1964 in Choir Hall #2, at which time he injured his right hip.  That treatment record indicated that the Veteran felt better and that he had full range of motion.  The Veteran stated in subsequent statements, particularly in his hearing that such a fall did not occur in a choir hall but rather that he slipped in a dishwashing area and that such a fall was against an exposed pipe injuring his back and right hip.  The Veteran further asserted that such an injury was treated and that he was given a week off of duty (or light duty) which is not documented in his file.  He further stated that an x-ray was performed at that time, but that a report of the findings of that x-ray were never dictated or typed up, as documented by the blank x-ray report sheet associated with his file.

The Veteran submitted a lay statement from a fellow servicemember, dated June 2001, which corroborates that the Veteran told him-though he was not present and did not witness the injury-that he fell and injured himself; the fellow servicemember did not recall whether the Veteran sought treatment or broke any bones.  The Veteran also submitted lay statements from his ex-spouse and his father, both of which document that the Veteran was treated at the Huntington VA Medical Center from 1971 to 1981-the period during which it appears that VA medical records may be missing.  It is unclear from those statements whether that treatment was for the Veteran's rheumatoid arthritis or some other lumbar spine disorder.

The Veteran underwent a VA examination in October 1973 at which time an x-ray of the Veteran's lumbar spine was normal.  A December 1999 VA examination diagnosed the Veteran with psoriatic arthritis and a chronic lumbosacral strain.  Private MRI results from June 2007 demonstrate moderate lumbar scoliosis, multilevel spinal foraminal stenosis, extensive degenerative changes and a probable central left paracentral disc protrusion at the L5-S1 spinal segment.

The Veteran underwent another VA examination in April 2010, at which time the VA examiner reported that the Veteran fell twice in a choir room, and then began having problems two years after discharge from service, which was eventually diagnosed in 1970 as rheumatoid arthritis.  The Veteran was diagnosed with multilevel degenerative disc disease and joint disease of the lumbar spine.  The VA examination does not note any of the private treatment records documented above, as it relates to the Veteran's fall in 1964.  Moreover, the VA examiner does not distinguish whether the Veteran's diagnosis, particularly any arthritic and degenerative changes, are the result of the Veteran's rheumatoid arthritis or some other pathology.  Accordingly, the Board finds that it must remand for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service treatment and personnel records through official sources.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated with a memorandum of unavailability and the Veteran notified of such.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, than a memorandum of unavailability should be drafted and added to the record.

3.  Obtain any VA treatment records from the Huntington VA Medical Center, as well as any other VA treatment facility that may have treated the Veteran, from 1970 to 1981 and associate those documents with the claims file.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated with a memorandum of unavailability and the Veteran notified of such.

4.  Obtain any outstanding, relevant VA treatment records from the Huntington VA Medical Center, as well as any other VA treatment facility that may have treated the Veteran, since May 2004 and associate those documents with the claims file.  

5.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine since 1965.  The Board is aware that the Veteran has previously indicated that he sought treatment with Dr. H.S., M.D. & D.C., who is dead, as well as Riverside Methodist Memorial Hospital, which have destroyed those records; such identification should be in addition to those already cited private documents.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

6.  Following the completion of the above to the extent possible, schedule the Veteran for a VA orthopedic examination to determine whether his claimed lumbar spine disorder is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any lumbar spine disorder found.  

The examiner should specifically address the private treatment and VA treatment records of record which demonstrate lumbar scoliosis, degenerative disc disease and probable disc protrusions, a chronic lumbosacral strain, as well as the Veteran's past medical history of rheumatoid arthritis and psoriatic arthritis.  The examiner should specifically distinguish which symptomatology of the Veteran's lumbar spine is associated with the Veteran's rheumatoid arthritis, and which symptoms would not be the result of that disease process.  

The examiner should also discuss whether the Veteran's treatment in 1965 for lower back pain with a private chiropractor was more likely, less likely or at least as likely as not (50 percent or greater probability) an initial manifestation of the Veteran's rheumatoid arthritis, or the manifestation of some other lumbar spine disorder, such as a chronic lumbar strain.

For any symptomatology, such as chronic lumbosacral strain, which are not found to be the result of rheumatoid arthritis, the examiner is asked to opine whether any lumbar spine disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or as the result of military service.  

The examiner should specifically address the Veteran's April 1964 service treatment record for a fall, as well as the Veteran's and fellow servicemember's lay statements corroborating a fall in which he slipped in a dishwashing area and fell against an exposed pipe, injuring his back and right hip, resulting in a week's worth of light or no duty status.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

VA should send the Veteran a letter noting the scheduled time and place for the VA examination and a copy of that letter should be placed in the claims file.

The Veteran is hereby notified that a failure to report to this examination will result in a decision being made on the current evidence of record.  

7.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder, to exclude rheumatoid arthritis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


